Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 1 of 52 PageID #: 13




                   EXHIBIT B




4815-4456-8476.1
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 2 of 52 PageID #: 14
                                                              FILED
                                                                                 DISTRICT CLERK OF
                                                                                 JEFFERSON CO TEXAS
                                                                                 4/13/2020 2:52 PM
                                                                                 JAMIE SMITH
                                                                                 DISTRICT CLERK
                                   CAUSE NO. ~— U (~c~ C20~
                                                                                 E-205602

 ASHLEY MOLFINO AND MARCELO                                IN THE DISTRICT COURT OF
 MOLFINO

 v.
                                                           JEFFERSON COUNTY, TEXAS
 UNITED PROPERTY &CASUALTY
 INSURANCE COMPANY,
 PROPERTY LOSS SPECIALIST, LLC,
 ASHLII B. FALCONER, MARSHA
 SANDERS, AND RALPH FAVELA,                                  1' ~ ~~c~JUDICIAL DISTRICT
 JR.

                         PLAINTIFFS' ORiC:INAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

            COME NOW, Ashley Molfino and Marcelo Molfino ("Plaintiffs"), and file this

 Plaintiffs' Original Petition, complaining of Defendants United Property &Casualty Insurance

 Company, Property Loss Specialist, LLC, Ashlii B. Falconer, Marsha Sanders, and Ralph Favela,

 Jr. (hereinafter collectively referred to as "Defendants") and for cause of action would show the

 following:

                                          DISCOVERY

       1.       Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the

Texas Rules of Civil Procedure. This case involves complex issues and will require extensive

discovery. Therefore, Plaintiffs ask the court to order that discovery be conducted in accordance

with a discovery control plan tailored to the circumstances of this suit.
                                             PARTIF„~

       2.       Plaintiffs Ashley Molfino and Marcelo Molfino are individuals residing in

Jefferson County, Texas.

       3.       Defendant United Property &Casualty Insurance Company is an alien or foreign

insurance company registered to engage in the business of insurance in Texas. This defendant may

be served with process via certified mail, return receipt requested, by serving its registered agent,
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 3 of 52 PageID #: 15




CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3135, or wherever

else it may be found.
         4.    Defendant Property Loss Specialist, LLC is an alien or foreign insurance adjusting

company and at all time material to the allegations in this Petition, has done business in Texas as

an adjusting company. Pursuant to the Texas Long Arm Statute, this Defendant may be served
with process via certified mail, return receipt requested, by serving its President or Any Other

Officer, at 978 Park Street, Suite C, Oregon, Wisconsin 53575, or wherever else it may be found.

         5.    Defendant Ashlii B. Falconer is an individual licensed to do, and at all time material

to the allegations in this Petition has done, business in Texas as an adjuster. This Defendant does

not reside in Texas and has not appointed an agent for service of process. Therefore, pursuant to

the Texas Long Arm Statute, this Defendant may be served with personal process at her residence

located at 992 Whisper Oak Drive, Leesburg, Florida 34748-4509, or wherever else she may be

found.

         6.    Defendant Marsha Sanders is an individual licensed to do, and at all time material

to the allegations in this Petition has done, business in Texas as an adjuster. This Defendant does
not reside in Texas and has not appointed an agent for service of process. Therefore, pursuant to

the Texas Long Arm Statute, this Defendant may be served with personal process at her residence

located at 9386 Labrador Run S, Mobile, Alabama 36695-6934, or wherever else she may be

found.

         7.    Defendant Ralph Favela, Jr. is an individual licensed to do, and at all time material

to the allegations in this Petition has done, business in Texas as an adjuster. This Defendant resides

in Texas and may be served with personal process at his residence located at 12512 Tersk, San
Antonio, Texas 78253-5773 or wherever else he may be found.


                                       JUWSDICTION

         8.    The court has jurisdiction over the cause because the amount in controversy is

within the jurisdictional limits of the court. Plaintiffs are seeking monetary relief under $75,000,


                                                                                                     2
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 4 of 52 PageID #: 16




including damages of any kind, penalties, costs, expenses, pre judgment interest, and attorney's

fees. Accordingly, there is no federal jurisdiction and this case is not removable to federal court.

If Defendant improperly removes the case to federal court, Plaintiffs requests reasonable and

necessary attorneys' fees for remanding the case.

        9.      The court has jurisdiction over Defendant United Property &Casualty Insurance

Company because this Defendant is a foreign insurance company that engages in the business of

insurance in the State of Texas and Plaintiffs' causes of action arise out of this Defendant's business

activities in the state of Texas.

        10.     The court has jurisdiction over Defendants Property Loss Specialist, LLC, Ashlii

B. Falconer, Marsha Sanders and Ralph Favela, Jr. because these Defendants engage in the

business of adjusting insurance claims in the State of Texas, and Plaintiffs' causes of action arose

out of these Defendants' business activities in the State of Texas.

                                            VENUE

        11.     Venue in this cause is proper in Jefferson County because the insured property is

situated in Jefferson County. TEX. CIV. PRAC. &REM. CODE § 15.032.
                                            FACT

        12.     Plaintiffs are the owners of a Texas Homeowners' Insurance Policy (hereinafter

referred to as "the Policy"), which was issued by United Property &Casualty Insurance Company

(referred to herein as "Insurance Company").

        13.     Plaintiffs owns the insured property, which is specifically located at 11150 Cole

Drive, Beaumont, Texas 77705 (hereinafter referred to as "the Property").

        14.     Insurance Company sold the Policy insuring the Property to Plaintiffs.

        15.     On or about September 19, 2019, Plaintiffs sustained wind and water damage to the

following areas of the Property due to a wind/rain storm (hereinafter referred to as "the Storm"):


                                                                                                      3
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 5 of 52 PageID #: 17




Roof, Dining Room, Kitchen Hallway, Entry/Living Area, and Kitchen/Breakfast Area. Plaintiffs

filed a claim with their Insurance Company for the damages to their home caused by the Storm.

        16.     Pursuant to the Policy, Plaintiffs. asked that the Insurance Company pay for the

damage to the Property.

        17.     The Insurance Company, without requiring written notice of the claim from the

Plaintiffs, assigned Defendants Property Loss Specialist, LLC ("PLS" or "Adiustin~

Company"), Ashlii B. Falconer ("Falconer"), Marsha Sanders ("Sanders"), and Ralph Favela,

Jr. ("Favela") (Ashlii B. Falconer, Marsha Sanders, and Ralph Favela, Jr. referred to jointly

hereinafter as "Adjuster") as the adjuster and adjusting company to investigate Plaintiffs' claim.

Adjuster, because of inadequate and improper instruction and training, failed to perform an

investigation of Plaintiffs' claim that met the minimum standards of performance pursuant to

industry standards, §§21.203 and 21.205 of the Texas Administrative Code, applicable law, or

otherwise.

        18.    Ashlii B. Falconer, Marsha Sanders, and Ralph Favela, Jr. were assigned to

Plaintiffs' Claim by PLS and/or Insurance Company. Ashlii B. Falconer, Marsha Sanders, and

Ralph Favela, Jr. were improperly trained by PLS and the Insurance Company and failed to

perform a thorough review of the file before denying covered damages of the Claim.

        19.     Specifically, Favela inspected the Property on September 27,2019 and prepared an

estimate of the damages. Favela's estimate dated October 16, 2019 did not allow adequate funds

to cover the cost of repairs to all the damages sustained. In fact, Favela's estimate incorrectly stated

that "damages present on the roof were addressed on loss from hurricane Harvey and have not

been repaired" and not estimate for any interior damages. This estimate was subsequently ratified

and approved by Adjusting Company and Insurance Company.




                                                                                                       4
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 6 of 52 PageID #: 18




        20.    Instead of assigning another adjuster to inspect, Falconer, through her employment

at Adjusting Company and Insurance Company, sent correspondence to Plaintiffs on October 22,

2019 stating the damages to the "damages noted on the roof, exterior and interior ceiling of your

home are consistent with those that were present prior to this date of loss" and denied the claim.

On December 3, 2019, Sanders sent another denial letter, which confirmed the denial from October

22, 20191etter. The Insurance Company and PLS ratified and accepted this substandard inspection

and estimate without question.

        21.    Favela, Falconer, Sanders, and Insurance Company's estimate did not allow

adequate funds to cover the cost of repairs to all the damages sustained.

        22.    Favela's inadequate investigation and review of the file was relied upon by

Falconer, Sanders, PLS, and the Insurance Company in this matter and resulted in the Claim being

denied and/or underpaid.

        23.    Falconer, Sanders, PLS and the Insurance Company's personnel failed to

thoroughly review and properly oversee the work of their assigned adjuster Favela, ultimately

approving an improper adjustment and inadequate, unfair settlement of Plaintiffs' Claim.

        24.    This unreasonable investigation resulted in the considerable underpayment of

Plaintiffs' Claim.

        25.    Together, Defendants Insurance Company, Adjusting Company, and Adjuster set

out to deny and underpay on properly covered damages. The Insurance Company failed to provide

full coverage for the damages sustained by Plaintiffs, failed to fully scope the damages, and

undervalued the damages it did account for, thus denying adequate and sufficient payment to

Plaintiffs.




                                                                                                   5
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 7 of 52 PageID #: 19




       26.     The mishandling of the claim also caused a delay in Plaintiffs' ability to fully repair

their home, which has resulted in additional damages. To this date, Plaintiffs have yet to receive

full payment under the Insurance Policy.

       27.     The Insurance Company ratified the Adjuster's and Adjusting Company's

inadequate methods and investigation, resulting in Plaintiffs' claims being denied and underpaid.

The unreasonable investigation of Plaintiffs' claim resulted in the considerable underpayment and

wrongful denial of the claim. Plaintiffs have suffered actual damages resulting from Defendants'

wrongful acts and omissions as set forth above and further described herein.

       28.     The Insurance Company intentionally chose and adopted a business model that

provided for retaining very few, if any, qualified adjusters as employees, and instead relied upon

outside contractors to perform the Insurance Company's non-delegable duties of investigating

claims in accordance with applicable Texas law. In addition, the Insurance Company compensated

its outside contractor adjusters by incentivizing them to exclude or artificially minimize the amount

ofstorm-related damages payable under its policies, while forcing policyholders with such claims

to self-perform material aspects of the claim investigation without training or instruction, and in

express contravention to Texas law. Further, the Insurance Company had no or inadequate

procedures in place to monitor or regularly audit the work product of its outside adjusters.

Therefore, the Insurance Company was reasonably aware, or knew or should have known, that

claims estimates generated by its adjusters, inclusive of the estimates at issue in this case, were

wholly deficient by any measure under the contract and the law and likely to result in considerable

underpayment and wrongful denial of storm-related claims, as occurred with Plaintiffs' claim.

       29.     Moreover, Adjuster and Adjusting Company were aware that the Insurance

Company was incentivizing them to minimize the amount ofstorm-related damages payable under




                                                                                                     6
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 8 of 52 PageID #: 20




its policies, while forcing policyholders with such claims to self-perform material aspects of the

claim investigation without training or instruction, and in express contravention to Texas law.

Adjuster and Adjusting Company accepted these terms knowing that they would likely cause their

inspections and resulting claims estimates to exclude or artificially minimize the amount of storm-

related damages payable under its policies, while forcing policyholders with such claims to self-

perform material aspects of the claim investigation without training or instruction, and in express

contravention to Texas law.

       30.     As detailed in the paragraphs below, Insurance Company wrongfully denied

Plaintiffs' claim for repairs to the Property, even though the Policy provided coverage for losses

such as those suffered by Plaintiffs. Furthermore, Insurance Company denied Plaintiffs' claim by

not providing full coverage for the damages sustained by Plaintiffs.

       31.     Insurance Company continues to delay paying Plaintiffs for the damages to the

Property. As such, Plaintiffs have not been paid in full for the damages to their home.

       32.     Insurance Company voluntarily assumed anon-contractual obligation to inspect

and value Plaintiffs' damages, thereby causing its conduct to be governed by the applicable

provisions of the Texas Insurance Code. However, it then failed to comply with its duties and

obligations under the law for inspecting and valuing covered losses, and likewise failed to perform

its contractual duty to adequately compensate Plaintiffs for monies owed to them under the Policy.

More specifically, but without limitation, Insurance Company failed and refused to pay the full

proceeds of the Policy, although due demand was made for proceeds to be paid in an amount

sufficient to cover the damaged Property and all conditions precedent to recovery upon the Policy

had been carried out and accomplished by Plaintiffs. As such, and as further described herein,

Insurance Company's conduct in this regard constitutes both a violation of the applicable




                                                                                                  7
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 9 of 52 PageID #: 21




provisions of the Texas Insurance Code, as well as a breach of the insurance contract between

Insurance Company and Plaintiffs.

        33.     Defendants Insurance Company, Adjusting Company, and Adjuster misrepresented

to Plaintiffs that the damage to the Property was not covered under the Policy, even though the

damage was caused by a covered occurrence. As such, Defendants Insurance Company's,

Adjusting Company's, and Adjuster's conduct in this regard constitutes a violation of the Texas

Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(1).

        34.    Defendants Insurance Company, Adjusting Company, and Adjuster failed to make

an attempt to settle Plaintiffs' claim in a fair manner, although they were aware of their liability to

Plaintiffs under the Policy. As such, Defendants Insurance Company's, Adjusting Company's, and

Adjuster's conduct in this regard constitutes a violation of the Texas Insurance Code, Unfair

Settlement Practices. TEX. INS. CODE §541.060(a)(2)(A).

       35.     Defendants Insurance Company, Adjusting Company, and Adjuster failed to offer

Plaintiffs adequate compensation, without any explanation why full payment was not being made.

Furthermore, Defendants Insurance Company, Adjusting Company, and Adjuster did not

communicate that any future settlements or payments would be forthcoming to pay for the entire

losses covered under the Policy, nor did they provide any explanation for the failure to adequately

settle Plaintiffs' claim. As such, Defendants Insurance Company's, Adjusting Company's and

Adjuster's conduct in this regard is a violation of the Texas Insurance Code, Unfair Settlement

Practices. TEX. INS. CODE §541.060(a)(3).

       36.     Defendants Insurance Company, Adjusting Company, and Adjuster failed to affirm

or deny coverage of Plaintiffs' claim within a reasonable time. Specifically, Plaintiffs did not

receive timely indication of acceptance or rejection, regarding the full and entire claim, in writing




                                                                                                      8
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 10 of 52 PageID #: 22




from Defendants Insurance Company, Adjusting Company, and Adjuster. As such, Defendants

Insurance Company's, Adjusting Company's and Adjuster's conduct in this regard constitutes a

violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

§541.060(a)(4).

       37.     Defendants Insurance Company, Adjusting Company, and Adjuster refused to fully

compensate Plaintiffs under the terms of the Policy, even though Defendants failed to conduct a

reasonable investigation. Specifically, Defendants Insurance Company, Adjusting Company, and

Adjuster performed an outcome-oriented investigation of Plaintiffs' claim, which resulted in a

biased, unfair and inequitable evaluation of Plaintiffs' losses on the property. As such, Defendants

Insurance Company's, Adjusting Company, and Adjuster's conduct in this regard constitutes a

violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

§541.060(a)(7).

       38.     After receiving notice of Plaintiffs' claim, Defendant Insurance Company failed to

meet its obligations under the Texas Insurance Code to timely and within the statutorily mandated

time acknowledge Plaintiffs' claim, begin an investigation of Plaintiffs' claim and request all

information reasonably necessary to investigate Plaintiffs' claim. As such, Insurance Company's

conduct in this regard constitutes violation of the Texas Insurance Code, Prompt Payment of

Claims, TEX. INS. CODE §542.055.

       39.     Insurance Company failed to accept or deny Plaintiffs' full and entire claim within

the statutorily mandated time of receiving all necessary information. As such, Insurance

Company's conduct in this regard constitutes a violation of the Texas Insurance Code, Prompt

Payment of Claims, TEX. INS. CODE §542.056.

       40.     Insurance Company failed to meet its obligations under the Texas Insurance Code




                                                                                                   9
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 11 of 52 PageID #: 23




regarding payment of claim without delay. Specifically, Insurance Company has delayed full

payment of Plaintiffs' claim longer than allowed and, to date, Plaintiffs have not yet received full

payment for their claim. As such, Insurance Company's conduct in this regard constitutes a

violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.058.

        41.    From and after the time Plaintiffs' claim was presented to Insurance Company, the

liability of Insurance Company to pay the full claim in accordance with the terms of the Policy

was reasonably clear. However, Insurance Company has refused to pay Plaintiffs in full, despite

there being no basis on which a reasonable insurance company would have relied on to deny the

full payment. As such, Insurance Company's conduct in this regard constitutes a breach of the

common law duty of good faith and fair dealing.

       42.     Additionally, Defendants knowingly or recklessly made false representations, as

described above, as to material facts and/or knowingly concealed all or part of material information

from Plaintiffs.

       43.     Defendants' wrongful acts and omissions, as further detailed herein, Plaintiffs were

forced'to retain the professional services of the attorneys and law firm who are representing them

with respect to these causes of action.

                                     CAUSES OF ACTION

                           CAUSES OF ACTION AGAINST
                   DEFENDANT ADJUSTER AND ADJUSTING COMPANY

       44.     In support of the causes of action set forth herein, Plaintiffs' incorporate by

reference the allegations contained in the foregoing Paragraphs 1 through 43 as if fully set forth

verbatim.




                                                                                                   10
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 12 of 52 PageID #: 24




        45.     Insurance Company assigned Adjusting Company and Adjuster to adjust the claim.

Adjusting Company and Adjuster were improperly trained to handle claims of this nature and

performed an unreasonable investigation of Plaintiffs' damages. During their investigation,

Adjusting Company and Adjuster failed to properly assess Plaintiffs' damages.            Adjusting

Company and Adjuster also omitted covered damages from their report. In addition, the damages

that Adjusting Company and Adjuster failed to include in their estimate resulted in the improper

denial of the claim.

        46.     As such, Adjusting Company's and Adjuster's conduct constitutes multiple

violations of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

§541.060(a). All violations under this article are made actionable by TEX. INS. CODE §541.151.

        47.     Adjusters are each individually liable for their unfair and deceptive acts,

irrespective of the fact he was acting on behalf of Insurance Company, because he is a "person" as

defined by TEX. INS. CODE §541.002(2). The term "person" is defined as "any individual,

corporation, association, partnership, reciprocal orinter-insurance exchange, Lloyds plan, fraternal

benefit society, or other legal entity engaged in the business of insurance, including an agent,

broker, adjustor or life and health insurance counselor." TEX. INS. CODE §541.002(2) (emphasis

added). See also, Liberty Mutual Insurance Co. v. Garrison Contractors, Inc. 996 S.W.2d 482,

484 (Tex. 1998) (holding an insurance company employee to be a "person" for the purpose of

bringing a cause of action against them under the Texas Insurance Code and subjecting them to

individual liability).

        48.     Falsehoods and misrepresentations may be communicated by actions as well as by

the spoken word; therefore, deceptive conduct is equivalent to a verbal representation. Adjusting

Company's and Adjuster's misrepresentations by means of deceptive conduct include, but are not




                                                                                                       11
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 13 of 52 PageID #: 25




limited to: (1) failing to conduct a reasonable inspection and investigation of Plaintiffs' damages;

(2) stating that Plaintiffs' damages were less severe than they in fact were; (3) using their own

statements about the non-severity of the damages as a basis for denying properly covered damages

and/or underpaying damages; and (4) failing to provide an adequate explanation for the inadequate

compensation Plaintiffs received. Adjusting Company's and Adjuster's unfair settlement practice,

as described above and the example given herein, of misrepresenting to Plaintiffs material facts

relating to the coverage at issue, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

       49.     Adjusting Company's and Adjuster's unfair settlement practice, as described

above, of failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of

the claim, even though liability under the Policy is reasonably clear, constitutes an unfair method

of competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(2)(A).

       50.     Adjusting Company and Adjuster failed to explain to Plaintiffs the reason for their

inadequate settlement. Specifically, Adjusting Company and Adjuster failed to offer Plaintiffs

adequate compensation without any explanation as to why full payment was not being made.

Furthermore, Adjusting Company and Adjuster did not communicate that any future settlements

or payments would be forthcoming to pay for the entire losses covered under the Policy, nor did

they provide any explanation for the failure to adequately settle Plaintiffs' claim. The unfair

settlement practice of Adjusting Company and Adjuster, as described above, of failing to promptly

provide Plaintiffs with a reasonable explanation of the basis as set forth in the Policy, in relation

to the facts or applicable law, for the offer of a compromise settlement of Plaintiffs' claim,

constitutes an unfair method of competition and an unfair and deceptive act or practice in the




                                                                                                    12
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 14 of 52 PageID #: 26




business of insurance. TEX. INS. CODE §541.060(3).

        51.    Adjusting Company's and Adjuster's unfair settlement practice, as described

above, of failing within a reasonable time to affirm or deny coverage of the claim to Plaintiffs or

to submit a reservation of rights to Plaintiffs, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(4).

       52.     Adjusting Company and Adjuster did not properly inspect the Property and failed

to account for and/or undervalued many of Plaintiffs' exterior and interior damages, although

reported by Plaintiffs. Defendants' unfair settlement practice, as described above, of refusing to

pay Plaintiffs' claim without conducting a reasonable investigation, constitutes an unfair method

of competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(7).

                                 CAUSES OF ACTION AGAINST
               UNITED PROPERTY &CASUALTY INSURANCE COMPANY

       53.     In support of the causes of action set forth herein, Plaintiffs' incorporate by

reference the allegations contained in the foregoing Paragraphs 1 through 52 as if fully set forth

verbatim.

       54.     Insurance Company is liable to Plaintiffs for breach of contract, as well as intentional

violations of the Texas Insurance Code and intentional breach of good faith and fairdealing.

                                   BREACH OF CONTRACT

       55.     Insurance Company's conduct constitutes a breach of the insurance contract made

between Insurance Company and Plaintiffs.




                                                                                                      13
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 15 of 52 PageID #: 27




        56.    Insurance Company's failure and/or refusal, as described above, to pay the adequate

compensation as it is obligated to do under the terms of the Policy in question, and under the laws

of the State of Texas, constitutes a breach of Insurance Company's insurance contract with

Plaintiffs.

                 NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                       UNFAIR SETTLEMENT PRACTICES

        57.    Insurance Company's conduct constitutes multiple violations of the Texas

Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under
this article are made actionable by TEX. INS. CODE §541.151.

        58.    Insurance Company's unfair settlement practice, as described above, of

misrepresenting to Plaintiffs material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX. INS. CODE §541.060(1).

        59.    Insurance Company's unfair settlement practice, as described above, of failing to

attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

Insurance Company's liability under the Policy was reasonably clear, constitutes an unfair method

of competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(2(A).
        60.    Insurance Company's unfair settlement practice, as described above, of failing to

promptly provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to

the facts or applicable law, for its offer of a compromise settlement of the claim, constitutes an

unfair method of competition and un unfair and deceptive act or practice in the business of
insurance. TEX. INS. CODE §541.060(3).

        61.    Insurance Company's unfair settlement practice, as described above, of failing

within a reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to submit a

reservation of rights to Plaintiffs, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(4).


                                                                                                        14
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 16 of 52 PageID #: 28




       62.     Insurance Company's unfair settlement practice, as described above, of refusing to

pay Plaintiffs' claim without conducting a reasonable investigation, constitutes an unfair method
of competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(7).

                 NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                      THE PROMPT PAYMENT OF CLAIMS

       63.     Insurance Company's conduct constitutes multiple violations of the Texas
Insurance Code, Prompt Payment of Claims. All violations made under this article are made

actionable by TEX. INS. CODE §542.060.

       64.     Insurance Company's failure to acknowledge receipt of Plaintiffs' claim,

commence investigation of the claim, and request from Plaintiffs all items, statements, and forms

that it reasonably believed would be required within the applicable time constraints, as described

above, constitutes anon-prompt payment of claims and a violation of the TEX. INS. CODE

§542.055.

       65.     Insurance Company's failure to notify Plaintiffs in writing of its acceptance or

rejection of the claim within the applicable time constraints, constitutes anon-prompt payment of

the claim. TEX. INS. CODE §542.056.

       66.     Insurance Company's delay of the payment of Plaintiffs' claim following its receipt

of all items, statements and forms reasonably requested and required, as described above,

constitutes anon-prompt payment of the claim. TEX. INS. CODE §542.058.
                       ACTS CONSTITUTING ACTING AS AGENT

       67.     In support of the causes of action set forth herein, Plaintiffs incorporates by
reference the allegations contained in the foregoing Paragraphs 1 through 66 as if fully set forth

verbatim.

       68.     Adjusting Company and Adjuster are agents of Insurance Company based on their

acts during the handling of this claim, including inspections, adjustments, and aiding in adjusting

a loss for or on behalf of the Insurance Company. TEX. INS. CODE §4001.051.


                                                                                                      15
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 17 of 52 PageID #: 29




        69.     Separately, and/or in the alternative, as referenced and described above, Insurance

Company ratified the actions and conduct of Adjusting Company and Adjuster, including the

completion of their duties under the common and statutory law.

              BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

        70.     In support of the causes of action set forth herein, Plaintiffs' incorporate by

reference the allegations contained in the foregoing Paragraphs 1 through 69 as if fully set forth
verbatim.

        71.     Insurance Company's conduct constitutes a breach of the common law duty of good
faith and fair dealing owed to Plaintiffs in their Policy.

       72.      Insurance Company's failure, as described above, to adequately and reasonably

investigate and evaluate Plaintiffs' claim, although at that time, Insurance Company knew or

should have known by the exercise of reasonable diligence that its liability was reasonably clear,

constitutes a breach of the duty of good faith and fair dealing.

                                          KNOWLEDGE
       73.      In support of the causes of action set forth herein, Plaintiffs incorporates by

reference the allegations contained in the foregoing Paragraphs 1 through 72 as if fully set forth

verbatim.

       74.      All of the acts described above, together and singularly, were done "knowingly" as

that term is used in the Texas Insurance Code and was a producing cause of Plaintiffs' damages

described herein.
                                             pAMAGES

       75.      In support of the causes of action set forth herein, Plaintiffs incorporates by

reference the allegations contained in the foregoing Paragraphs 1 through 74 as if fully set forth

verbatim.

       76.      Plaintiffs would show that all the acts as alleged herein, taken together or singularly,

constitute the producing cause of the damages sustained by Plaintiffs.


                                                                                                       16
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 18 of 52 PageID #: 30




        77.    As previously mentioned, the damages have not been properly addressed or

repaired, causing further damages to the Property while also causing undue hardship and burden

to Plaintiffs. These damages are a direct result of Defendants mishandling of Plaintiffs' claim in

violation of the laws set forth above.

        78.    For breach of contract, Plaintiffs are entitled to regain the benefit of their bargain,

which is the amount of their claim, together with attorneys' fees.

        79.    For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Plaintiffs are entitled to actual damages, which includes the loss of the benefits that should have

been paid pursuant to the Policy, mental anguish, court costs, and attorneys' fees. For knowing

conduct of the acts complained of, Plaintiffs are entitled to three times their actual damages. TEX.

INS. CODE §541.152.

       80.     For noncompliance with the Texas Insurance Code, Prompt Payment of Claims,

Plaintiffs are entitled to the amount of their claim, as well as the prejudgment interest, penalty

interest pursuant to Chapter 542.060(c), cost, together with attorneys' fees. TEX. INS. CODE

§542.060.

       81.     For breach of common law duty of good faith and fair dealing, Plaintiffs are entitled

to compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the Insurance

Company owed, exemplary damages and damages for emotional distress.

       82.     For fraud, Plaintiffs are entitled to recover actual damages and exemplary damages

for knowing fraudulent and malicious representations, along with attorneys' fees, interest, and

court costs.

       ~.      For the prosecution and collection of this claim, Plaintiffs have been compelled to

engage the services of the attorneys whose names are subscribed to this pleading. Therefore,

Plaintiffs are entitled to recover a sum for the reasonable and necessary services of Plaintiffs'

attorneys in the preparation and trial of this action, including any appeals to the Court of Appeals

and/or the Supreme Court of Texas.



                                                                                                     17
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 19 of 52 PageID #: 31




                                         JURY DEMAND

        84.    Plaintiffs hereby request that all causes of actions alleged herein be tried before a

jury consisting of citizens residing in Jefferson County, Texas. Plaintiffs are tendering the

appropriate jury fee.

                                CONDITIONS PRECEDENT

        85.    All conditions precedent to Plaintiffs' claim for relief have been performed or has

occurred. This includes, but is not limited to, providing notice pursuant to Texas Insurance Code

542A.

                              REQUEST FOR DISCLOSURE

        86.    Under Texas Rule of Civil Procedure 194, Plaintiffs request that Defendants

disclose, within 50 days of the service of this request, the information or material described in Rule

194.2(a)-(1) and Rule 190.2(b)(6).


                                             PBAYEB
         WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be cited

 to appear and answer herein, and that upon trial hereof, said Plaintiffs have and recover such

 sums as would reasonably and justly compensate them in accordance with the rules of law and

 procedure, both as to actual damages, treble damage under the Texas Insurance Code, all punitive

 and exemplary damages as may be found and reasonable and necessary attorneys' fees. In

 addition, Plaintiffs request the award of attorney's fees for the trial and any appeal of this case,

 for all costs of Court, for prejudgment and post judgment interest as allowed by law, and for any
 other and further relief, either at law or in equity, to which they may show themselves to be justly

 entitled.



                                       (signature block following)




                                                                                                         18
    Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 20 of 52 PageID #: 32
i




                                            Respectfully Submitted,

                                            RAMSEY LAW

                                            /s/Michae! R. Ramsev
                                            Michael R. Ramsey
                                            State Bar No.16520200
                                            Randal G. Cashiola, Of Counsel
                                            State Bar No. 03966802
                                            Katherine D. Ramsey
                                            State Bar No. 24070469
                                            6280 Delaware Street, Ste A
                                            Beaumont, Texas 77706
                                            T: 409.444.2020
                                            F: 409.444-2021
                                            ramseydocket'%ramsevia~ti~.cc>ni

                                            ATTORNEYS FOR PLAINTIFFS




                                                                                    19
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 21 of 52 PageID #: 33
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 22 of 52 PageID #: 34
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 23 of 52 PageID #: 35
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 24 of 52 PageID #: 36
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 25 of 52 PageID #: 37
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 26 of 52 PageID #: 38
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 27 of 52 PageID #: 39
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 28 of 52 PageID #: 40
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 29 of 52 PageID #: 41
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 30 of 52 PageID #: 42
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 31 of 52 PageID #: 43
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 32 of 52 PageID #: 44
  Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 33 of 52 PageID #: 45
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               04/29/2020
                                                                               CT Log Number 537603788
        TO:      JOHN HENLEY
                 UPC Insurance (NASDAQ: UIHC)
                 800 2ND AVENUE SOUTH
                 SAINT PETERSBURG, FL 33701


        RE:      Process Served in Texas

        FOR:     United Property Et Casualty Insurance Company (Domestic State: FL)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  ASHLEY MOLFINO AND MARCELO MOLFINO, PLTFS. vs. UNITED PROPERTY Et CASUALTY
                                          INSURANCE COMPANY, ET AL., DFTS. // TO: UNITED PROPERTY AND CASUALTY
                                          INSURANCE COMPANY
                                          Name discrepancy noted.
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                     None Specified
                                          Case # E205602

        NATURE OF ACTION:                 Insurance Litigation

        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX

        DATE AND HOUR OF SERVICE:         By Certified Mail on 04/29/2020 postmarked on 04/27/2020

        JURISDICTION SERVED:              Texas

        APPEARANCE OR ANSWER DUE:         None Specified

        ATTORNEY(S) / SENDER(S):          None Specified

        ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air, 1ZX212780105200625

                                          Image SOP

                                          Email Notification, Legal Department LAWSUIT@upcinsurance.com

                                          Email Notification, Tracey Reed treed@upcinsurance.com

                                          Email Notification, Gilbert Rodriguez grodriguez@upcinsurance.com


        SIGNED:                           C T Corporation System
        ADDRESS:                          8020 Excelsior Dr Ste 200
                                          Madison, WI 53717-1998

        For Questions:                    877-467-3525
                                          SmallBusinessTeam@wolterskluwer.com




                                                                               Page 1 of 1 / KN

                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
                                                                                                    CERTIFIED MAIL
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 34 of 52 PageID #: 46




                                                                                7011 031411E13J




                                                                                                                       $7.400
                                                                                                                    US POSTAGE
                                                                                                                    FIRST-CLASS
                                                                                                                     FROM 77701
                                                                                                                       0412712020
                                                                                                                        strrta
                                                                                                  II 111111111111 1 1 1111 11111111111
                                                                                                        9414 7118 9956 2107 0039 31
                                                                                                  CT CORPORATION SYSTEM
                                                                                                  1999 BRYAN STREET SUITE 900
                                                                                                  DALLAS TX 75201-3140
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 35 of 52 PageID #: 47
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 36 of 52 PageID #: 48
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 37 of 52 PageID #: 49
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 38 of 52 PageID #: 50
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 39 of 52 PageID #: 51
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 40 of 52 PageID #: 52
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 41 of 52 PageID #: 53



                                      CAUSE NO: E-205602

ASHLEY MOLFINO                                  §            IN THE DISTRICT COURT OF
                                                §
                                                §
                                                §
VS.                                             §            JEFFERSON COUNTY, TEXAS
                                                §
                                                §
UNITED PROPERTY & CASUALTY                      §
INSURANCE COMPANY,                              §
PROPERTY LOSS SPECIALIST, LLC                   §
ASHLII B. FALCONER, MARSHA                      §
SANDERS, AND RALPH FAVELA, JR.                  §               172ND JUDICIAL DISTRICT


 PROPOSED ORDER GRANTING UNITED PROPERTY & CASUALTY INSURANCE
   COMPANY’S SPECIAL EXCEPTION TO PLAINTIFF’S ORIGINAL PETITION


         On this day, the Court considered Defendant UNITED PROPERTY & CASUALTY

INSURANCE COMPANY’s Special Exception to Plaintiffs’ Original Petition, and the Court

finds that Defendant’s Special Exception should be SUSTAINED.

         Plaintiff ASHLEY MOLFINO is hereby ORDERED to file an amended petition in

compliance with Rule 47(c) of the Texas Rules of Civil Procedure.

         It is also ordered that Plaintiff may not conduct discovery until Plaintiff files an amended

petition in compliance with Rule 47(c) of the Texas Rules of Civil Procedure.

         SIGNED _______ day of __________________, 20__.



                                               ____________________________________
                                               JUDGE PRESIDING




4828-5154-5276.1
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 42 of 52 PageID #: 54
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 43 of 52 PageID #: 55
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 44 of 52 PageID #: 56
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 45 of 52 PageID #: 57



                                  CAUSE NO: E-205602


ASHLEY MOLFINO                              §        IN THE DISTRICT COURT OF
                                            §
                                            §
                                            §
VS.                                         §        JEFFERSON COUNTY, TEXAS
                                            §
                                            §
UNITED PROPERTY & CASUALTY                  §
INSURANCE COMPANY,                          §
PROPERTY LOSS SPECIALIST, LLC               §
ASHLII B. FALCONER, MARSHA                  §
SANDERS, AND RALPH FAVELA, JR.              §          172ND JUDICIAL DISTRICT


  PROPOSED ORDER OF DISMISSAL OF DEFENDANTS PROPERTY LOSS SPECIALIST, LLC,
     ASHLII B. FALCONER, MARSHA SANDERS, AND RALPH FAVELA, JR.


       On this day came before the Court, the Election of Legal Responsibility Under Section

542A.006 of the Texas Insurance Code (the “Election”) filed by Defendant UNITED

PROPERTY & CASUALTY INSURANCE COMPANY.                            UNITED PROPERTY &

CASUALTY INSURANCE COMPANY has elected to accept legal responsibility in the manner

required under 542A.006 of the Texas Insurance Code.

       It is therefore ORDERED, ADJUSTED AND DECREED that all claims and causes of

action brought against Defendants PROPERTY LOSS SPECIALIST, LLC, ASHLII B.

FALCONER, MARSHA SANDERS, and RALPH FAVELA, JR. in the above referenced cause

are hereby DISMISSED with prejudice to refiling of the same. Any and all relief sought against

Defendants PROPERTY LOSS SPECIALIST, LLC, ASHLII B. FALCONER, MARSHA

SANDERS, and RALPH FAVELA, JR. not contained herein is hereby DENIED with prejudice.
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 46 of 52 PageID #: 58



       It is further ORDERED that costs of court herein and any related claim or cause of

action brought against Defendants PROPERTY LOSS SPECIALIST, LLC, ASHLII B.

FALCONER, MARSHA SANDERS, and RALPH FAVELA, JR. shall be borne by the party

incurring same.

       SIGNED this______ day of ___________________________, 20__.



                                               ___________________________________
                                               JUDGE PRESIDING
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 47 of 52 PageID #: 59
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 48 of 52 PageID #: 60
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 49 of 52 PageID #: 61
Case 1:20-cv-00235-MJT Document 1-2 Filed 05/29/20 Page 50 of 52 PageID #: 62
5/28/2020   Case 1:20-cv-00235-MJT DocumentJefferson
                                            1-2 FiledCounty05/29/20
                                                           District Clerk Online
                                                                           Page 51 of 52 PageID #: 63
    For documents, declarations, and orders in regards to COVID-19, click the link below. Monitor local news sources
                                                   for continuing updates.
                                        COVID-19 Related Documents and Declarations
                     (https://co.jefferson.tx.us/documents/Coronavirus%20Docs/coronavirusdocs.htm)




                                              District Clerk Online
                                            Welcome, Gener Baldonado! My Transactions (TransactionHistory.aspx) | Log Off (LogOff.aspx)
                   Back to Case Results (CaseSearchResults.aspx)

                   Civil Case '205602' documents:
                                                                            Document Document
                       Document Number                 Document Name                          Add To Cart
                                                                             Pages     Date
                          2203787                          PETITION
                      (Document.aspx?                    (PLAINTIFFS             19      04/13/2020 Add To Cart
                    PRJ=CIV&DN=2203787)                   ORIGINAL)
                          2203788
                                                       CIVIL PROCESS
                      (Document.aspx?                                            2       04/21/2020 Add To Cart
                                                            FORM
                    PRJ=CIV&DN=2203788)
                          2203789
                      (Document.aspx?                       RECEIPT              1       04/13/2020 Add To Cart
                    PRJ=CIV&DN=2203789)
                          2203804
                                                          RETENTION
                      (Document.aspx?                                            2       04/13/2020 Add To Cart
                                                           LETTER
                    PRJ=CIV&DN=2203804)
                          2203922
                      (Document.aspx?                       CITATION             2       04/14/2020 Add To Cart
                    PRJ=CIV&DN=2203922)
                          2203923
                      (Document.aspx?                       CITATION             2       04/14/2020 Add To Cart
                    PRJ=CIV&DN=2203923)
                          2203924
                      (Document.aspx?                       CITATION             2       04/14/2020 Add To Cart
                    PRJ=CIV&DN=2203924)
                          2203925
                      (Document.aspx?                       CITATION             2       04/14/2020 Add To Cart
                    PRJ=CIV&DN=2203925)


https://co.jefferson.tx.us/DCOnline/CaseDetail.aspx?PRJ=CIV&CN=205602                                                               1/2
5/28/2020   Case 1:20-cv-00235-MJT DocumentJefferson
                                            1-2 FiledCounty05/29/20
                                                           District Clerk Online
                                                                           Page 52 of 52 PageID #: 64
                          2203926
                      (Document.aspx?      CITATION                                 2   04/14/2020 Add To Cart
                    PRJ=CIV&DN=2203926)
                          2212177
                      (Document.aspx?       ANSWER                                  6   05/27/2020 Add To Cart
                    PRJ=CIV&DN=2212177)
                          2212178
                      (Document.aspx?       RECEIPT                                 1   05/27/2020 Add To Cart
                    PRJ=CIV&DN=2212178)
                          2212180
                                        DISMISSNONSUIT
                      (Document.aspx?                                               3   05/27/2020 Add To Cart
                                           (MOTION)
                    PRJ=CIV&DN=2212180)
                          2212189
                      (Document.aspx?       RECEIPT                                 1   05/27/2020 Add To Cart
                    PRJ=CIV&DN=2212189)
                          2212349
                                           CITATION
                      (Document.aspx?                                               2   05/27/2020 Add To Cart
                                           (RETURN)
                    PRJ=CIV&DN=2212349)
                          2212353
                                           CITATION
                      (Document.aspx?                                               2   05/27/2020 Add To Cart
                                           (RETURN)
                    PRJ=CIV&DN=2212353)
                          2212356
                      (Document.aspx?       RECEIPT                                 1   05/27/2020 Add To Cart
                    PRJ=CIV&DN=2212356)
                          2212358
                      (Document.aspx?       RECEIPT                                 1   05/27/2020 Add To Cart
                    PRJ=CIV&DN=2212358)
                                                            << < Page 1 of 1 > >>




                                                            Home (Home.aspx)


                                                 Reset Password (ResetPassword.aspx)


                                                   Change Email (ChangeEmail.aspx)




https://co.jefferson.tx.us/DCOnline/CaseDetail.aspx?PRJ=CIV&CN=205602                                            2/2
